Quillian, Judge.
On a prior appearance of this case, appeal was taken from the grant of a judgment notwithstanding the verdict for the defendant. See McConnell v. Brenau College, 134 *712Ga. App. 470 (215 SE2d 25). There, this court remanded the case to the trial court with direction that the alternative motion for a new trial be ruled on as provided in Code Ann. § 81A-150 (c 1) (Ga. L. 1966, pp. 609, 656; 1967, pp. 226, 237, 247, 248). See Speer v. Gemco Elevator Co., 134 Ga. App. 360 (214 SE2d 425). On remand, the trial judge entered a new order which, after reciting the facts and conclusions of law on which the ruling was based, granted the defendant’s motion for judgment notwithstanding the verdict and further granted the defendant’s alternative motion for new trial. The plaintiff appeals to this court from the grant of the motion for new trial and enumerates as error the grant of the motion for new trial. Nowhere is any point made or any error enumerated as to the grant of the motion for judgment notwithstanding the verdict. It is clear in such situations that a ruling upon the grant of the motion for new trial would be a useless act, for no attack is made on the grant of the motion for judgment notwithstanding the verdict.
Argued September 4, 1975
Decided September 12, 1975.
Telford, Stewart & Stephens, Charles W. Stephens, William H. Blalock, Jr., for appellant.
George L. Simpson, III, James A. Dunlap, for appellee.

Appeal dismissed.


Pannell, P. J., and Clark, J., concur.